DETAILED ACTION
Response to Amendment
Claims 21-40 are pending. Claims 21-40 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed 5 July, 2022 have been fully considered but they are not persuasive. In particular, with respect to the arguments on pages 8-10 regarding the portion of the amendment to claim 21: “display the image data and the tissue density distribution data wherein the tissue density distribution data is displayed in one or more charts including density segmentations; adjust the tissue density distribution data displayed in the one or more charts by adjusting at least part of the density segmentations”, Berkeley et al. teach, “At 678, the region of interest is displayed on the OCT image. In some embodiments, the borders of the regions of interest can be displayed on the OCT image. In some embodiments, the regions of interest may themselves be highlighted in an OCT image. Regions of interest can be highlighted, for example, by applying a mask to the OCT image. Example embodiments of OCT images with a mask highlighting regions of interest can be seen in FIGS. 18E to 18G” ([0393]) and identify a boundary automatically ([0396]). Thus while the word segmentation is not explicitly used, the finding of a boundary and highlighting regions of interest is a form of segmentation.
Applicant’s arguments, see pages 8-10 with respect to the new limitation of claim(s) 21 “adjust the image data based on the adjusted tissue density distribution data” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition to the cited art below (Lo et al., US 20180150992 A1 and Leon et al. US 20170091935 A1) many references are found to be relevant, for instance: US 20040101104 A1 ( Several segmentation techniques can be used for image-based segmentation to determine a region of interest within the object, including, but not limited to, Hounsfield or CT number (threshold) techniques, iterative thresholding, k-means segmentation, edge detection, edge linking, curve fitting, curve smoothing, 2D/3D morphological filtering, region growing, fuzzy clustering, image/volume measurements, heuristics, knowledge-based rules, decision trees, and neural networks. In yet another embodiment, the high-energy image, the low-energy image, the soft-tissue density image, and the bone-material density image are segmented to determine a region of interest within the object semi-automatically by combining manual and automatic segmentation. at least one of the high-energy image, the low-energy image, the soft-tissue density image, and the bone-material density image are used to build a three-dimensional image, which is used for rendering 90 to provide high-contrast rendered images. Rendering 90 is performed using conventional rendering techniques, such as, for example, techniques describe in The Visualization Toolkit, An Object-Orientated Approach to 3D Graphics, Will Shroeder, Ken Martin, and Bill Lorensen, Prentice-Hall 1996); US 5978696 (density integrator coupled to the modeling engine, the segmentation device and the user interface device, for receiving the volumetric data from the segmentation device for each user-defined segmented structure, and a user-defined region to search, and for integrating the volumetric data indicating total tissue density, for each of a plurality of rays identifying maxima or minima in the region); US 6711433 B1 (Before segmentation, each voxel has a value that is determined by a physical property of the tissue (density, x-ray absorption, etc, dependent on the imaging modality). After the segmentation, each voxel has either the value 1 (part of object) or 0 (not part of object). The most commonly used segmentation methods are thresholding and region growing. In thresholding, the user specifies an upper and a lower threshold. The voxels with a value in between these thresholds are selected as being part of the object, all others are classified as not being path of the object).
All other arguments are by similarity or dependency and are addressed by the above.
Examiner recommends amending to make the claims more closely resemble what is shown in Fig. 7A-7C, as while these also show using Hounsfield units, it shows performing the adjustment in a different manner to that described in the prior art, therefore more details incorporating what is shown in these figures will improve conditions for allowance. In particular, showing how “adjust the image data based on the adjusted tissue density distribution data” is exactly performed, and not just as a general statement in the claim, in accordance with Fig. 7A-7C, should improve conditions for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-31, and 35-38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkeley et al. (US 20160040976 A1) in view of Leon et al. (US 20170091935 A1) in view of Lo et al. (US 20180150992 A1).

Regarding claims 21 and 28, Berkeley et al. disclose a system, comprising: at least one storage medium including a set of instructions; at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to (hardware, software, processor, [0007], [0011], [0445], [0450]) and method for tissue density analysis, comprising: obtain image data and tissue density distribution data (clinical data from known datasets, density of tissue expected in the excised tissue, [0369], OCT image is received, the OCT image can be a reconstructed 3-D OCT image or a reconstructed 2-D OCT image of a tissue sample that may be reconstructed using conventional techniques or using the various wide field OCT imaging techniques described herein, [0372], density of tissue sample, [0384]); display the image data and the tissue density distribution data wherein the tissue density distribution data is displayed in one or more charts including density segmentations (“The regions of interest can be highlighted by applying a mask to the OCT image. In some embodiments, the mask may be generated to correspond directly to the values of the optical characteristics that indicate the regions of interest. For example, a color mask can be used where the RGB value of the mask at a pixel in the OCT image is based on one or more optical characteristics of the OCT image at that point”, [0356], Different tissue types typically have different optical properties, and using those optical properties to generate a color mask may assist a user in more easily identifying the different tissue types, [0363], other types of masks may be used for the mask 630, such as a color mask that uses different colors or a shading mask that uses different levels of shading to indicate that the two regions have a certain degree of difference, [0366], density of tissue expected in the excised tissue, [0369], “At 678, the region of interest is displayed on the OCT image. In some embodiments, the borders of the regions of interest can be displayed on the OCT image. In some embodiments, the regions of interest may themselves be highlighted in an OCT image. Regions of interest can be highlighted, for example, by applying a mask to the OCT image. Example embodiments of OCT images with a mask highlighting regions of interest can be seen in FIGS. 18E to 18G”, [0393], identify a boundary automatically, [0396], FIG. 20G shows an example of a scatter plot of measured optical data in which one measured optical characteristic (e.g. texture) is plotted along the y axis and a second measured optical characteristic (e.g. attenuation) is plotted along the x axis, [0423]) [mask and highlighted borders interpreted as a segmentation]; adjust the tissue density distribution data displayed in the one or more charts by adjusting at least part of the density segmentations (a user can manually identify the boundary in a reconstructed OCT image, highlighting regions of interest and the borders of regions of interest in a reconstructed OCT image may assist a user in selecting an appropriate boundary, [0361], the threshold may change for different clinical data such as for one or more of different types of patients, different types of tissues or different types of tumors, the predefined threshold may be adjusted depending on the density of tissue expected in the excised tissue, younger patients typically have denser tissue so the threshold may be adjusted depending on the age of the patient, [0369], “A user may adjust the threshold values for detecting regions of interest to obtain more meaningful information that may indicate a valid boundary between two different regions of tissue. The threshold values may, for example, be adjusted based on the type(s) of tissue that is expected to be present in the excised tissue sample. The threshold may be increased in cases where the excised tissue sample is very dense (e.g. a tissue sample with a lower fat content). The threshold may be decreased when the tissue sample is less dense (e.g. a tissue sample with higher fatty tissue content). For example, in one embodiment, there are various preset settings that the user may choose from to highlight particular regions of interest. These preset settings may correspond to be low, medium or high sensitivity that the user may want to select for various reasons. For example, a user can select the threshold values based on the expected density of the tissue sample. Generally, tumor tissue is expected to be denser than non-tumor tissue; however the density of non-tumor tissue can vary amongst patients. Typically, younger and lower-weight patients have higher density tissue, while older and heavier patients have lower density tissue. Thus, in some cases a user may adjust the threshold values based on at least one of a patient's age and weight”, [0382]-[0384]) [adjusting a density threshold will change the way the density is segmented]; and display the adjusted image data and the adjusted tissue density distribution (apply various techniques to display the imaging results to the user and to allow the user to interact with the collected imaging data, [0142], B-scan image 600 has a mask 630 displayed thereon to indicate a degree of difference between a first region 622 and a second region 624. The mask 630 is displayed on the B-scan image 600 over a window in each of the regions 622 and 624 corresponding to the boundary margin width 640, [0364], FIGS. 18E to 18G show the OCT image of FIG. 18A with different masks showing different regions based on various levels of attenuation, [0380], At 678, the region of interest is displayed on the OCT image. In some embodiments, the borders of the regions of interest can be displayed on the OCT image. In some embodiments, the regions of interest may themselves be highlighted in an OCT image. Regions of interest can be highlighted, for example, by applying a mask to the OCT image, [0393]). [Note: “chart” interpreted in accordance with paragraph 63 of the publication of the specification: “The charts may include a medical image, a CT value bar chart, a histogram, a table, or the like” – therefore while bar charts are primarily described by the applicant, the “chart” could also just mean “medical image”, and masked images and scatter plots are described by the Berkeley et al. reference above]

Berkeley et al. describe tissue density and adjusting the thresholds based on the tissue density ([0369], [0382], [0384]) and indicates the OCT images can convey a variety of optical properties ([0363], [0403], [0438]), therefore it would have been obvious at the time of filing to one of ordinary skill in the art the tissue density distribution data is one of the properties conveyed in the one or more charts/color masks. Additionally, IDS references such as Majima et al. (see the rejection for claim 27 below) indicate Conventional X-ray CT apparatuses have the functionality of a Density Mask, a function of extracting pixels having CT values within a threshold range specified by an operator, and displaying them in a discriminable mode (col. 1, lines 15-20), further making the differentiation of the density obvious in view of known features of CT systems.

Berkeley et al. do not explicitly disclose adjust the image data based on the adjusted tissue density distribution data.

Leon et al. teach display the image data and the tissue density distribution data wherein the tissue density distribution data is displayed in one or more charts including density segmentations (image, the entirety of the soft tissue skin, adipose tissue and muscle is put on a threshold using a predefined range of −500 to 150 Hounsfield units (HU), [0084]); adjust the tissue density distribution data displayed in the one or more charts by adjusting at least part of the density segmentations (the abdominal adipose tissue is segmented on the image of the extracted body using simple thresholding, using a range provided by the user, the most common range is between −150 and −50 HU, [0085]); adjust the image data based on the adjusted tissue density distribution data (small defects in thresholding are corrected, creating uniform regions of adipose tissue, overlapping of the mask of adipose tissue on the extracted body, thereby obtaining the background, the thresholded regions of adipose tissue and different types of non-adipose tissue [0085]); and display the adjusted image data and the adjusted tissue density distribution data (FIGS. 13a, 13b, 13c and 13d show examples of results obtained using the specific modality of the method described above on abdominal images by Computed Axial Tomography, where the image on the left is the original cut of the abdominal region and the image on the right corresponds to the result of the differentiation of the tissue of interest, adipose tissue labeled as subcutaneous has been colored blue and adipose tissue labeled as visceral has been colored with red, [0096]) [as the segmentation is performed according to Hounsfield units, and Hounsfield units are a measure of tissue density, the operations according to HUs are operations according to tissue density].

Berkeley et al. and Leon et al. are in the same art of tomography (Berkeley et al., [0002]; Leon et al., [0003]). The combination of Leon et al. with Berkeley et al. will enable the adjusting image data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adjustment of Leon et al. with the invention of Berkeley et al. as this was known at the time of filing, the combination would have predictable results, and as Leon et al. indicate “enables to locally identify the type of tissue, for example, without requiring previous construction of the contours or user assistance, facts constituting it in an ideal mechanism for automatic segmentation and quantification of tissues from medical images. Additionally, the method of the invention incorporates a series of tools allowing to reduce the misclassification of tissues that is generated as a result of factors such as skin folds, spinal muscles, intestinal contents, bone structure, among others” ([0028]-[0029]) indicating the classification improvement when used with the medical imaging technology described by Berkeley et al.

To the extent it is not clear from Leon et al. the density segmentations are actively adjusted, another reference is provided to further clarify this point.

Lo et al. teach obtain image data and tissue density distribution data (slicing images in the medical image data obtained through tomography, [0032]); display the image data and the tissue density distribution data wherein the tissue density distribution data is displayed in one or more charts including density segmentations (image segmentation is to determine whether the pixels in the image belong to the bone tissue based on Hounsfield unit (HU) values, [0032]); adjust the tissue density distribution data displayed in the one or more charts by adjusting at least part of the density segmentations (whether the pixels in the image belong to the bone tissue based on Hounsfield unit (HU) values, the user is able to see the medical image and the stereoscopic bone model at the same time in the display screen of the same operation interface displayed by the display device 120 to draw and edit the stereoscopic bone model, [0032], when the medical image modeling system 100 displays medical images MI1 and MI2 and a stereoscopic bone model SI simultaneously in a display screen DS of the same operation interface by executing the image processing module 141, the user is allowed to input a parameter instruction related to modification or editing of the stereoscopic bone model SI through the input device 130 to draw and edit the stereoscopic bone model, [0033]); adjust the image data based on the adjusted tissue density distribution data (retains image pixels of the bone tissue portion by removing image pixels of other tissues, edit the stereoscopic bone model, [0032], editing the stereoscopic bone model SI1 according to the parameter instruction inputted by the user through the image processing module 141, obtain corresponding modeling reference data, such as data of bone density, display depths and perspectives of the medical images MI1 and MI2 may be adjusted as required, [0034]) and display the adjusted image data and the adjusted tissue density distribution data (the image processing module 141 may include a volume rendering algorithm. The processing device 110 of this embodiment performs three-dimensional reconstruction on the image pixels of the aforementioned bone tissue portion by executing the volume rendering algorithm, [0032]) [as the segmentation is performed according to Hounsfield units, and Hounsfield units are a measure of tissue density, the operations according to HUs are operations according to tissue density] [as the user is modifying and editing this indicates the adjusting performed by the user]

Berkeley et al. and Leon et al. and Lo et al. are in the same art of tomography (Berkeley et al., [0002]; Leon et al., [0003]; Lo et al., [0026]). The combination of Lo et al. with Berkeley et al. will enable the updating segmentation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adjustment of Lo et al. with the invention of Berkeley et al. and Leon et al. as this was known at the time of filing, the combination would have predictable results, and as Lo et al. indicate this enables an active editing process, thus giving a user such as a physician more control and customization over the display than would otherwise be possible.

Regarding claims 22 and 29, Berkeley et al., Leon et al., and Lo et al. disclose the system and method of claims 21 and 28.  Berkeley et al. further disclose the tissue density distribution data includes CT values based on the image data (OCT image, [0356], [0372]).

Regarding claims 23 and 30, Berkeley et al., Leon et al., and Lo et al. disclose the system and method of claims 21 and 28.  Berkeley et al. and Leon et al. further disclose to adjust the tissue density distribution data displayed in the one or more charts, the at least one processor is configured to cause the system to: adjust the at least part of the density segmentations through one or more tissue density segmentation thresholds (Berkeley et al., The threshold values may, for example, be adjusted based on the type(s) of tissue that is expected to be present in the excised tissue sample. The threshold may be increased in cases where the excised tissue sample is very dense (e.g. a tissue sample with a lower fat content). The threshold may be decreased when the tissue sample is less dense (e.g. a tissue sample with higher fatty tissue content). For example, in one embodiment, there are various preset settings that the user may choose from to highlight particular regions of interest. These preset settings may correspond to be low, medium or high sensitivity that the user may want to select for various reasons. For example, a user can select the threshold values based on the expected density of the tissue sample. Generally, tumor tissue is expected to be denser than non-tumor tissue; however the density of non-tumor tissue can vary amongst patients. Typically, younger and lower-weight patients have higher density tissue, while older and heavier patients have lower density tissue. Thus, in some cases a user may adjust the threshold values based on at least one of a patient's age and weight”, [0382]-[0384]; Leon et al., thresholding, using a range provided by the user, the most common range is between −150 and −50 HU, [0085]).

Regarding claims 24 and 31, Berkeley et al., Leon et al., and Lo et al. disclose the system of claims 23 and 30.  Berkeley et al. further disclose to adjust one or more tissue density segmentation thresholds, the at least one processor is configured to cause the system to: modify a tissue density segmentation threshold, add a tissue density segmentation threshold, and/or delete a tissue density segmentation threshold (adjust the threshold, [0382]-[0384]) with annotation, mouse input, or voice input (mouse, [0145], [0397]).

Regarding claim 35, Berkeley et al. disclose a system, comprising: at least one storage medium including a set of instructions; at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to (hardware, software, processor, [0007], [0011], [0445], [0450]): obtain image data and tissue density distribution data (clinical data from known datasets, density of tissue expected in the excised tissue, [0369], OCT image data for an OCT image is received, the OCT image can be a reconstructed 3-D OCT image or a reconstructed 2-D OCT image of a tissue sample that may be reconstructed using conventional techniques or using the various wide field OCT imaging techniques described herein, [0372], density of tissue sample, [0384]); display the obtained tissue density distribution data in one or more charts including density segmentations and on the image data in one or more color masks (“The regions of interest can be highlighted by applying a mask to the OCT image. In some embodiments, the mask may be generated to correspond directly to the values of the optical characteristics that indicate the regions of interest. For example, a color mask can be used where the RGB value of the mask at a pixel in the OCT image is based on one or more optical characteristics of the OCT image at that point”, [0356], Different tissue types typically have different optical properties, and using those optical properties to generate a color mask may assist a user in more easily identifying the different tissue types, [0363], other types of masks may be used for the mask 630, such as a color mask that uses different colors or a shading mask that uses different levels of shading to indicate that the two regions have a certain degree of difference, [0366], density of tissue expected in the excised tissue, [0369]); adjust the tissue density distribution data displayed in the one or more color masks by adjusting at least part of the density segmentations (a user can manually identify the boundary in a reconstructed OCT image, highlighting regions of interest and the borders of regions of interest in a reconstructed OCT image may assist a user in selecting an appropriate boundary, [0361], the threshold may change for different clinical data such as for one or more of different types of patients, different types of tissues or different types of tumors, the predefined threshold may be adjusted depending on the density of tissue expected in the excised tissue, younger patients typically have denser tissue so the threshold may be adjusted depending on the age of the patient, [0369], “A user may adjust the threshold values for detecting regions of interest to obtain more meaningful information that may indicate a valid boundary between two different regions of tissue. The threshold values may, for example, be adjusted based on the type(s) of tissue that is expected to be present in the excised tissue sample. The threshold may be increased in cases where the excised tissue sample is very dense (e.g. a tissue sample with a lower fat content). The threshold may be decreased when the tissue sample is less dense (e.g. a tissue sample with higher fatty tissue content). For example, in one embodiment, there are various preset settings that the user may choose from to highlight particular regions of interest. These preset settings may correspond to be low, medium or high sensitivity that the user may want to select for various reasons. For example, a user can select the threshold values based on the expected density of the tissue sample. Generally, tumor tissue is expected to be denser than non-tumor tissue; however the density of non-tumor tissue can vary amongst patients. Typically, younger and lower-weight patients have higher density tissue, while older and heavier patients have lower density tissue. Thus, in some cases a user may adjust the threshold values based on at least one of a patient's age and weight”, [0382]-[0384]); and display adjusted tissue density distribution data in the one or more color masks and in the one or more charts (apply various techniques to display the imaging results to the user and to allow the user to interact with the collected imaging data, [0142], B-scan image 600 has a mask 630 displayed thereon to indicate a degree of difference between a first region 622 and a second region 624. The mask 630 is displayed on the B-scan image 600 over a window in each of the regions 622 and 624 corresponding to the boundary margin width 640, [0364], FIGS. 18E to 18G show the OCT image of FIG. 18A with different masks showing different regions based on various levels of attenuation, [0380], At 678, the region of interest is displayed on the OCT image. In some embodiments, the borders of the regions of interest can be displayed on the OCT image. In some embodiments, the regions of interest may themselves be highlighted in an OCT image. Regions of interest can be highlighted, for example, by applying a mask to the OCT image, [0393]).

Berkeley et al. describe tissue density and adjusting the thresholds based on the tissue density ([0369], [0382], [0384]) and indicates the OCT images can convey a variety of optical properties ([0363], [0403], [0438]), therefore it would have been obvious at the time of filing to one of ordinary skill in the art the tissue density distribution data is one of the properties conveyed in the one or more charts/color masks. Additionally, IDS references such as Majima et al. (see the rejection for claim 27 below) indicate Conventional X-ray CT apparatuses have the functionality of a Density Mask, a function of extracting pixels having CT values within a threshold range specified by an operator, and displaying them in a discriminable mode (col. 1, lines 15-20), further making the differentiation of the density obvious in view of known features of CT systems.

Berkeley et al. do not explicitly disclose adjust the tissue density distribution data displayed in the one or more color masks by adjusting at least part of the density segmentations.

Leon et al. teach display the obtained tissue density distribution data in one or more charts including density segmentations and on the image data in one or more color masks (image, the entirety of the soft tissue skin, adipose tissue and muscle is put on a threshold using a predefined range of −500 to 150 Hounsfield units (HU), With this, a mask for this region of the body is obtained, [0084]); adjust the tissue density distribution data displayed in the one or more color masks by adjusting at least part of the density segmentations (the abdominal adipose tissue is segmented on the image of the extracted body using simple thresholding, using a range provided by the user, the most common range is between −150 and −50 HU, [0085]); and display adjusted tissue density distribution data in the one or more color masks and in the one or more charts (small defects in thresholding are corrected, creating uniform regions of adipose tissue, overlapping of the mask of adipose tissue on the extracted body, thereby obtaining the background, the thresholded regions of adipose tissue and different types of non-adipose tissue [0085], FIGS. 13a, 13b, 13c and 13d show examples of results obtained using the specific modality of the method described above on abdominal images by Computed Axial Tomography, where the image on the left is the original cut of the abdominal region and the image on the right corresponds to the result of the differentiation of the tissue of interest, adipose tissue labeled as subcutaneous has been colored blue and adipose tissue labeled as visceral has been colored with red, [0096]) [as the segmentation is performed according to Hounsfield units, and Hounsfield units are a measure of tissue density, the operations according to HUs are operations according to tissue density].

Berkeley et al. and Leon et al. are in the same art of tomography (Berkeley et al., [0002]; Leon et al., [0003]). The combination of Leon et al. with Berkeley et al. will enable the adjusting image data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adjustment of Leon et al. with the invention of Berkeley et al. as this was known at the time of filing, the combination would have predictable results, and as Leon et al. indicate “enables to locally identify the type of tissue, for example, without requiring previous construction of the contours or user assistance, facts constituting it in an ideal mechanism for automatic segmentation and quantification of tissues from medical images. Additionally, the method of the invention incorporates a series of tools allowing to reduce the misclassification of tissues that is generated as a result of factors such as skin folds, spinal muscles, intestinal contents, bone structure, among others” ([0028]-[0029]) indicating the classification improvement when used with the medical imaging technology described by Berkeley et al.

To the extent it is not clear from Leon et al. the density segmentations are actively adjusted, another reference is provided to further clarify this point.

Lo et al. teach obtain image data and tissue density distribution data (slicing images in the medical image data obtained through tomography, [0032]); display the obtained tissue density distribution data in one or more charts including density segmentations and on the image data in one or more color masks (image segmentation is to determine whether the pixels in the image belong to the bone tissue based on Hounsfield unit (HU) values, [0032]); adjust the tissue density distribution data displayed in the one or more color masks by adjusting at least part of the density segmentations (whether the pixels in the image belong to the bone tissue based on Hounsfield unit (HU) values, the user is able to see the medical image and the stereoscopic bone model at the same time in the display screen of the same operation interface displayed by the display device 120 to draw and edit the stereoscopic bone model, [0032], when the medical image modeling system 100 displays medical images MI1 and MI2 and a stereoscopic bone model SI simultaneously in a display screen DS of the same operation interface by executing the image processing module 141, the user is allowed to input a parameter instruction related to modification or editing of the stereoscopic bone model SI through the input device 130 to draw and edit the stereoscopic bone model, [0033]); and display adjusted tissue density distribution data in the one or more color masks and in the one or more charts (retains image pixels of the bone tissue portion by removing image pixels of other tissues, edit the stereoscopic bone model, the image processing module 141 may include a volume rendering algorithm. The processing device 110 of this embodiment performs three-dimensional reconstruction on the image pixels of the aforementioned bone tissue portion by executing the volume rendering algorithm, [0032], editing the stereoscopic bone model SI1 according to the parameter instruction inputted by the user through the image processing module 141, obtain corresponding modeling reference data, such as data of bone density, display depths and perspectives of the medical images MI1 and MI2 may be adjusted as required, [0034]) [as the segmentation is performed according to Hounsfield units, and Hounsfield units are a measure of tissue density, the operations according to HUs are operations according to tissue density] [as the user is modifying and editing this indicates the adjusting performed by the user]

Berkeley et al. and Leon et al. and Lo et al. are in the same art of tomography (Berkeley et al., [0002]; Leon et al., [0003]; Lo et al., [0026]). The combination of Lo et al. with Berkeley et al. will enable the updating segmentation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adjustment of Lo et al. with the invention of Berkeley et al. and Leon et al. as this was known at the time of filing, the combination would have predictable results, and as Lo et al. indicate this enables an active editing process, thus giving a user such as a physician more control and customization over the display than would otherwise be possible.


Regarding claim 36, Berkeley et al., Leon et al., and Lo et al. disclose the system of claim 35.  Berkeley et al. further disclose the tissue density distribution data includes a CT value based on the image data (OCT image, [0356], [0372]).

Regarding claim 37, Berkeley et al., Leon et al., and Lo et al. disclose the system of claim 35.  Berkeley et al. further disclose to adjust the tissue density distribution data displayed in the one or more charts, the at least one processor is configured to cause the system to: adjust one or more tissue density segmentation thresholds (The threshold values may, for example, be adjusted based on the type(s) of tissue that is expected to be present in the excised tissue sample. The threshold may be increased in cases where the excised tissue sample is very dense (e.g. a tissue sample with a lower fat content). The threshold may be decreased when the tissue sample is less dense (e.g. a tissue sample with higher fatty tissue content). For example, in one embodiment, there are various preset settings that the user may choose from to highlight particular regions of interest. These preset settings may correspond to be low, medium or high sensitivity that the user may want to select for various reasons. For example, a user can select the threshold values based on the expected density of the tissue sample. Generally, tumor tissue is expected to be denser than non-tumor tissue; however the density of non-tumor tissue can vary amongst patients. Typically, younger and lower-weight patients have higher density tissue, while older and heavier patients have lower density tissue. Thus, in some cases a user may adjust the threshold values based on at least one of a patient's age and weight”, [0382]-[0384]).

Regarding claim 38, Berkeley et al., Leon et al., and Lo et al. disclose the system of claim 37.  Berkeley et al. further disclose to adjust one or more tissue density segmentation thresholds, the at least one processor is configured to cause the system to: modify a tissue density segmentation threshold, add a tissue density segmentation threshold, and/or delete a tissue density segmentation threshold (adjust the threshold, [0382]-[0384]) with annotation, mouse input, or voice input (mouse, [0145], [0397]).

Claims 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkeley et al. (US 20160040976 A1) and Leon et al. (US 20170091935 A1) and Lo et al. (US 20180150992 A1) as applied to claim 21 above, further in view of Bailey et al. (US 20100032165 A1).

Regarding claims 25 and 32, Berkeley et al., Leon et al., and Lo et al. disclose the system and method of claims 21 and 28.  Berkeley et al., Leon et al., and Lo et al. do not disclose the at least one processor is configured to cause the system to: update the tissue density distribution data in the one or more charts simultaneously according to an adjustment result.

Bailey et al. teach update the data in the one or more charts simultaneously according to an adjustment result (The three vertical slider bars 626, 627, and 628 are used to zoom in to a specific range along the vertical axes of the graphs, with all four graphs being updated simultaneously as the sliders are adjusted, [0111]


    PNG
    media_image1.png
    325
    479
    media_image1.png
    Greyscale
).

Berkeley et al. and Bailey et al. are in the same art of displaying information (Berkeley et al., abstract; Bailey et al., [0111]). The combination of Bailey et al. with Berkeley et al., Leon et al., and Lo et al. will enable the simultaneous updating of displayed information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the simultaneous adjustment of Bailey et al. with the invention of Berkeley et al., Leon et al., and Lo et al. as this was known at the time of filing, the combination would have predictable results, and as this is an intuitive way to present graphical information, making the invention of Berkeley et al. more user friendly. 

Regarding claim 39, Berkeley et al., Leon et al., and Lo et al. disclose the system of claim 35.  Berkeley et al., Leon et al., and Lo et al. do not disclose the at least one processor is configured to cause the system to: update the tissue density distribution data in the one or more color masks simultaneously according to an adjustment result.

Bailey et al. teach update the data in the one or more charts simultaneously according to an adjustment result (The three vertical slider bars 626, 627, and 628 are used to zoom in to a specific range along the vertical axes of the graphs, with all four graphs being updated simultaneously as the sliders are adjusted, [0111]


    PNG
    media_image1.png
    325
    479
    media_image1.png
    Greyscale
).

Berkeley et al. and Bailey et al. are in the same art of displaying information (Berkeley et al., abstract; Bailey et al., [0111]). The combination of Bailey et al. with Berkeley et al., Leon et al., and Lo et al. will enable the simultaneous updating of displayed information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the simultaneous adjustment of Bailey et al. with the invention of Berkeley et al., Leon et al., and Lo et al. as this was known at the time of filing, the combination would have predictable results, and as this is an intuitive way to present graphical information, making the invention of Berkeley et al. more user friendly. 

Claims 26, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkeley et al. (US 20160040976 A1) and Leon et al. (US 20170091935 A1) and Lo et al. (US 20180150992 A1) and Bailey et al. (US 20100032165 A1) as applied to claim 25 above, further in view of Halmann et al. (US 20120108960 A1).

Regarding claims 26 and 33, Berkeley et al., Leon et al., and Lo et al. and Bailey et al. disclose the system and method of claims 25 and 32.  Berkeley et al., Leon et al., and Lo et al. and Bailey et al. do not explicitly disclose the at least one processor is configured to cause the system to: update at least one of a color or statistics data of a same density segmentation in the one or more charts simultaneously according to the adjustment result.

Halmann et al. teach update at least one of a color or statistics data of a same density segmentation in the one or more charts simultaneously according to the adjustment result (It should be noted that in various embodiments, when displaying images from multiple exams, some post-processing parameters may be applied to all of the displayed images, which may be performed simultaneously or currently to all of the displayed images. For example, a Gain or Look Up Table selection affects all displayed images (and not just the active image) such that all of the images maintain the same scan setup. Accordingly, this post-processing may be performed on all displayed images, [0036], computed-tomography (CT) imaging systems, [0051], color map, [0059]) [post processing and changing the gain will alter the color when they are color images] [Note also Berkeley et al. disclose color/RGB values, therefore the concepts of changing the images simultaneously as indicated by Halmann together with the color/RGB adjustment to one image indicated by Berkeley will in combination teach this limitation]

Berkeley et al. and Halmann et al. are in the same art of CT systems (Berkeley et al., abstract; Halmann et al., [0051]). The combination of Halmann et al. with Berkeley et al., Leon et al., and Lo et al. and Bailey et al. will enable the simultaneous updating of displayed information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the simultaneous adjustment of Halmann et al. with the invention of Berkeley et al., Leon et al., and Lo et al. and Bailey et al. as this was known at the time of filing, the combination would have predictable results, and as this is an intuitive way to present graphical information, making the invention of Berkeley et al. more user friendly, and as Halmann et al. indicate this method of presenting information facilitates image comparison ([0025]) indicating the benefit in clinical settings where detecting abnormalities in CT scans such as described by Berkeley et al. is paramount. 

Regarding claim 40, Berkeley et al., Leon et al., and Lo et al. and Bailey et al. disclose the system of claim 39.  Berkeley et al. and Bailey et al. do not explicitly disclose the at least one processor is configured to cause the system to: update at least one of a color or statistics data of a same density segmentation in the one or more color masks simultaneously according to the adjustment result.

Halmann et al. teach update at least one of a color or statistics data of a same density segmentation in the one or more charts simultaneously according to the adjustment result (It should be noted that in various embodiments, when displaying images from multiple exams, some post-processing parameters may be applied to all of the displayed images, which may be performed simultaneously or currently to all of the displayed images. For example, a Gain or Look Up Table selection affects all displayed images (and not just the active image) such that all of the images maintain the same scan setup. Accordingly, this post-processing may be performed on all displayed images, [0036], computed-tomography (CT) imaging systems, [0051], color map, [0059]).

Berkeley et al. and Halmann et al. are in the same art of CT systems (Berkeley et al., abstract; Halmann et al., [0051]). The combination of Halmann et al. with Berkeley et al., Leon et al., and Lo et al. and Bailey et al. will enable the simultaneous updating of displayed information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the simultaneous adjustment of Halmann et al. with the invention of Berkeley et al., Leon et al., and Lo et al. and Bailey et al. as this was known at the time of filing, the combination would have predictable results, and as this is an intuitive way to present graphical information, making the invention of Berkeley et al. more user friendly, and as Halmann et al. indicate this method of presenting information facilitates image comparison ([0025]) indicating the benefit in clinical settings where detecting abnormalities in CT scans such as described by Berkeley et al. is paramount. 

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkeley et al. (US 20160040976 A1) and Leon et al. (US 20170091935 A1) and Lo et al. (US 20180150992 A1) as applied to claim 21 above, further in view of Majima et al. (IDS: US 6198797 B1).

Regarding claims 27 and 34, Berkeley et al., Leon et al., and Lo et al. disclose the system and method of claims 21 and 28.  Berkeley et al., Leon et al., and Lo et al. do not disclose the one or more charts include at least one of a block diagram, a histogram, or a table.

Majima et al. teach one or more charts include at least one of a block diagram, a histogram, or a table (histograms of CT values of the subcutaneous fat pixels and the visceral fat pixels are automatically generated, and then fat region images Gs and Gv, the area ratio, and the histograms Hs and Hv are displayed on the same screen, abstract,  pixel-of-interest region image, the area ratio and the histograms are displayed on the same screen, col. 3, lines 1-10, only by specifying a threshold range to define a fat portion and specifying one point in a subcutaneous fat region, an image which enables discrimination of the fat portion is displayed and the visceral fat ratio and histograms are displayed on the same screen col. 3, lines 35-45,  subcutaneous fat region image Gs and the histogram Hs of the CT values of the subcutaneous fat pixels are displayed on the left side, and the visceral fat region image Gv and the histogram Hv of the CT values of the visceral fat pixels are displayed on the right side on the same screen, col. 6, lines 25-35)
 
Berkeley et al. and Majima et al. are in the same art of displaying information (Berkeley et al., abstract; Majima et al., [0111]). The combination of Bailey et al. with Berkeley et al., Leon et al., and Lo et al. will enable the display of a histogram. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the histogram of Majima et al. with the invention of Berkeley et al., Leon et al., and Lo et al. as this was known at the time of filing, the combination would have predictable results, and as Majima et al. indicate in this way, the features of the pixels of interest can be easily observed, diagnosis of corpulence of the internal organs is facilitated (col. 3, lines 1-10) and diagnosis and examination of corpulence of the internal organs caused by adult-onset diseases can easily be done (col. 3, lines 35-45), indicating the advantage when used in a clinical CT setting such as that described by Berkeley et al..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661